          Case 9:17-cv-00864-BKS-DJS Document 69 Filed 10/21/20 Page 1 of 2




    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    DANIEL J. SARACINA,

                                        Plaintiff,
                  -v-                                                 Civ. No. 9:17-CV-0864
                                                                            (BKS/DJS)
    DALE G. DUBREY, et al.,

                                        Defendants.
D




    DANIEL J. STEWART
    United States Magistrate Judge

                                               ORDER

           As part of the Court’s previous directive (see Text Minute Entry dated September 10,

    2020), Counsel for the Defendants were instructed to submit to chambers certain personnel
J




    files for Defendants. The personnel files of those Defendants were recently received. The

    in camera review of those bates-stamped personnel files has now been completed. The

    personnel files of Defendants Flint (OAG 1-181); Monica (OAG 182-257); Taylor (OAG

    258-405); and Youngs (OAG 406-524) have been reviewed and did not reveal any relevant

    information. As to Defendant Dubrey’s personnel file, however, the following proportionally
S




    relevant information shall be disclosed: DUB 39-40, 44, 48-59, and 128-145. In addition,

    three pages from the OSI file STATE DEF 427-429 shall also be produced.

           The Court directs that Defendant Flint, Monica, Taylor, and Youngs’ Counsel

    immediately retrieve from the Court’s Courtroom Deputy, Maria Blunt, the above referenced

    personnel files; that Defendant Dubrey’s Counsel provide the identified relevant information

    to the Plaintiff’s counsel; and that all counsel maintain a complete copy of the personnel files
          Case 9:17-cv-00864-BKS-DJS Document 69 Filed 10/21/20 Page 2 of 2




    submitted to the Court for the in camera review in their office during the pendency of this

    matter.

    IT IS SO ORDERED.

    DATED: October 21, 2020
           Albany, New York
D
J
S




                                                -2-
